DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Embodiment 2 of Figure 2F, Claims 12-18 and 20 in the reply filed on 11/01/2021 is acknowledged.

Claims 1-11 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 2, the recitation of “a contact pad horizontally neighboring and substantially vertically aligned with the source structure …” is unclear because the figures and the specification only disclose a contact pad (230) horizontally neighboring, but not substantially vertically aligned, with the source structure (228).  Should a contact pad (230) horizontally neighboring and substantially vertically aligned with the source contact structure (134) instead?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yada et al. (US 2020/0227397).
Yada et al. discloses, as shown in Figures, a microelectronic device comprising:
	a memory array region comprising:
	a stack structure comprising a vertically alternating sequence of conductive structures (146 and/or 246) and insulating structures (132 and/or 232);

	cell pillar structures (no label, see Figures 21-22) vertically extending completely through the stack structure and to the source structure;
	a source contact structure (58) vertically extending completely through the stack structure and into the source structure; and
	digit line structures (98) vertically underlying the stack structure and in electrical communication with the cell pillar structures;
	a control logic region (700) vertically underlying the memory array region and comprising control logic devices [0135];
	a first interconnect region (980,988,etc.) vertically interposed between the memory array region and the control logic region and comprising additional conductive structures coupling the digit line structures of the memory array region to the control logic devices of the control logic region; and
	a second interconnect region (900B/900C comprising 684,688,980,etc.) vertically overlying the memory array region and comprising further conductive structures (684,688,980,etc. inside 900B/900C) in electrical communication with the source structure.

Regarding claim 13, Yada et al. discloses the device further comprising:
	a contact pad (6/10) horizontally neighboring and substantially vertically aligned with the source contact structure (58); the contact pad comprising the doped semiconductive material [0052]; and


[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]                                        
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

         
[AltContent: rect]                               


Regarding claim 14, Yada et al. discloses the device further comprising a metallic strapping structure (6, [0051]) vertically interposed between and in electrical communication with the source structure and the further conductive structures [Figures].



Regarding claim 16, Yada et al. discloses upper boundaries of the cell pillar structures vertically underlie an upper boundary of the source structure [Figures].

Regarding claim 17, Yada et al. discloses the further conductive structures comprise:
	conductive routing structures (980) over the source structure;
	conductive contacts (684,no label) extending between and coupling the conductive routing structures and the source structure;
	conductive pad structures (688,SL) over the conductive routing structures; and
	additional conductive contacts (684,no label) extending between and coupling the conductive routing structures and the conductive pad structures [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yada et al. (US 2020/0227397) in view of Takaoka (US 2017/0092649).
Yada et al. discloses the claimed invention including the device as explained in the above rejection.  Yada et al. does not disclose a metal-insulator-metal (MIM) capacitor at least partially .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yada et al. (US 2020/0227397) in view of Kim et al. (US 2016/0343727).
Yada et al. discloses, as shown in Figures, a memory device comprising:
	a stack structure comprising tiers each comprising a conductive structure (146 and/or 246) and an insulative structure (132 and/or 232) vertically neighboring the conductive structure; 
a source structure (6/10) overlying the stack structure;
digit line structures (98) underlying the stack structure;
	cell pillar structures (no label, see Figures 21-22) coupled to the digit line structures and vertically extending completely through the stack structure and to the source structure;
	a deep contact structure (58) vertically extending completely through the stack structure and into the source structure;
	conductive routing structures (980,988,etc.) vertically underlying and coupled to the digit line structures;

	additional conductive routing structures (684,688,980,etc.) coupled to and vertically overlying the source structure.
Yada et al. does not discloses the memory device is a part of an electronic system comprising an input device, an output device, and a processor device operably coupled to the input device, the output device, and the memory device.  However, Kim et al. discloses a memory device is a part of an electronic system (2300,2400) comprising an input device, an output device, and a processor device (2220/2230,2414) operably coupled to the input device (2418, [0099], the output device (2418, [0099]), and the memory device (2412).  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to incorporate the memory device of Yada et al. into the electronic system, such as taught by Kim et al. in order to integrate a plurality of devices into a single electronic system to perform the desired function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897